El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
La solicitud de certiorari radicada por el contribuyente Earle T. Fiddler se basa en los hechos siguientes:
 El peticionario y su esposa son ciudadanos de los Estados Unidos y residentes de Stanford, Estado de Connecticut. En julio 29 de 1942, el Tesorero de Puerto Rico notificó al peticionario una deficiencia de $4034.12 en su declaración de ingresos correspondiente al año contributivo terminado en diciembre 31 de 1936, más intereses al 6 por ciento anual desde junio 15, 1937, hasta agosto 15, 1942, ascendentes a $1,250.58.
En la querella radicada ante el Tribunal de Apelación de Contribuciones, el apelante alegó que el Tesorero había erró-neamente consolidado la planilla de Earle T. Fiddler y la rendida por su esposa, Margaret M. Fiddler. El Tribuna] declaró con lugar la querella y resolvió que la deficiencia determinada por el Tesorero, como resultado de la consoli-*204dación de las planillas, ora inexistente, debiendo el Tesorero hacer una nueva liquidación, de acuerdo con los términos de dicha decisión. En octubre 29 de 1943, el Tesorero envió al peticionario una “Notificación y Eequerimiento”, para el pago de la contribución al tipo que fija la Ley de Contribu-ciones sobre Ingresos para personas no residentes en Puerto Eico, en vez de al tipo que la misma ley fija para los resi-dentes en esta Isla.
El peticionario acudió de nuevo ante el Tribunal de Con-tribuciones en solicitud de que se ordenase al Tesorero de Puerto Eico hacer una nueva liquidación, tomando como base el tipo contributivo aplicable a los residentes en la Isla. En apoyo de su contención de que la aplicación de un tipo mayor a los no residentes, es anticonstitucional, el peticionario radicó un memorándum de autoridades. El Tribunal, consi-derando que la cuestión constitucional planteada es de “in-discutible importancia jurídica ”, ordenó al representante del Tesorero que radicase un memorándum en contestación al del peticionario. Eadicó el Tesorero su memorándum, soste-niendo la constitucionalidad del estatuto que fija un tipo con-tributivo mayor para los no residentes. En marzo 19 de 1945, el Tribunal dictó su resolución declarando sin lugar la solicitud de nueva liquidación y ordenando al Tesorero que procediese a cobrar la contribución de acuerdo con la decisión dictada en octubre 19 de 1943. En abril 17 de 1945 el Teso-rero notificó al peticionario una deficiencia de $229.12 más $107.76 por intereses al 6 por ciento anual desde junio 15, 1937 a abril 17, 1945; y otra deficiencia en la planilla de la señora Fiddler, montante a $271.62, más $127.75 por intere-ses. Después de pagar las indicadas sumas, bajo protesta, el peticionario interpuso el presente recurso para la revisión y revocación de la resolución dictada por el Tribunal recu-rrido en marzo 19 de 1945.
El fundamento de la resolución recurrida es, en síntesis, el siguiente: En la querella original, radicada ante el Tri*205Iran al de Apelación de Contribuciones, en octubre 8 de 1942, el apelante levantó como xinica cuestión la ilegalidad de la consolidación de las planillas, lieclia por el Tesorero; y no alegó la inconstitucionalidad de la ley que autoriza al Teso-rero a imponer a los ciudadanos americanos no residentes en Puerto Rico un tipo contributivo mayor que el fijado pol-la misma ley para los residentes en la Isla. Opinó- el Tribunal que no debía permitirse al querellante levantar cues-tiones nuevas de derecho, recurriendo “al subterfugio de una moción de revisión de cálculos, la cual se debe restrin-gir a imputar un cómputo erróneo”.
De la notificación de deficiencia enviada al peticionario en julio 29, 1942, aparece que la deficiencia fue determinada a base de la consolidación de las planillas rendidas .separa-damente por los esposos Fiddler, pero no aparece clara y específicamente que el importe de la contribución que se re-damaba por el Tesorero hubiese sido determinado mediante la aplicación del tipo contributivo fijado por la ley para los ciudadanos no residentes. En la notificación y requerimiento hechos al peticionario en octubre 29, 1943, se hizo constar por primera vez que el importe de la contribución se había calculado tomando como base el tipo de 6 por ciento apli-cable a los no residentes. Dicha notificación y requerimiento fue en efecto la notificación de una deficiencia, por razones distintas a las alegadas en la notificación original. Es in-dudable que de acuerdo con la mejor práctica los querellan-tes deben levantar en sus querellas originales todas las cues-tiones legales de que intenten valerse para solicitar la revo-cación de las decisiones del Tesorero. No podemos, sin embargo, convenir en que el Tribunal de Contribuciones proce-diera correctamente al negarse a considerar y resolver la cuestión constitucional que le fué planteada mediante la mo-ción para la revisión de cálculos, cuestión que el mismo Tri*206■bunal consideró de “indiscutible importancia jurídica”, para ordenar al Tesorero que presentara, como presentó, un ale-gato sobre sus méritos.
La sección 4 de la Ley núm. 169 de 15 de mayo de 1943, por la cual se confiere jurisdicción exclusiva al Tribunal de Contribuciones para conocer de acciones y procedimientos relacionados con la imposición, cobro, pago o devolución de toda clase de contribuciones, incluyendo las contribuciones sobre ingresos, dispone que los procedimientos ante el Tribunal se regirán por las Reglas del Tribunal, por el Código de Enjuiciamiento Civil y por las Reglas de Procedimiento Civil que promulgue el Tribunal Supremo, “debiendo ser todas dichas disposiciones liberalmente interpretadas y apli-cadas con el fundamental propósito de hacer justicia sustan-cial entre las partes en controversia”.
En el caso de autos, el Tribunal de Contribuciones no rechazó de plano la moción para que se hiciese una nueva liquidación. Considerando que la cuestión constitucional le-vantada era de suma importancia y que su deber era inter-pretar la ley liberalmente, para hacer justicia sustancial en-tre las partes, el Tribunal tomó la moción en consideración y obligó al Tesorero a radicar un memorándum de autori-dades para justificar su actuación. Hasta ese momento el Tribunal actuó de acuerdo con el espíritu del estatuto. Em-pero, al resolver la moción, se olvidó del propósito fundamental de hacer justicia sustancial entre las partes, inter-pretó las reglas de procedimiento restrictivamente, rehusó considerar o resolver la cuestión que le fuera sometida y confirmó las actuaciones del Tesorero, sin tener en cuenta que al así hacerlo estaba tal vez sancionando la violación de los derechos constitucionales de un contribuyente y permi-tiendo que el Tesorero cobrase sumas en exceso de las per-mitidas por la ley.
Opinamos que el Tribunal recurrido erró al no conside-rar la notificación y requerimiento de octubre 29, 1943 como *207la notificación de nna nueva deficiencia. Procederemos en seguida a considerar y resolver la cuestión constitucional.
Sostiene el peticionario, que las disposiciones de las secciones 12(a) y 18(b) de la Ley de Contribuciones so-bre Ingresos, aprobada en agosto 6 de 1925 (pág. 401) y en-mendada por la Ley núm. 18 de junio 3 de 1927 (pág. 487), efectiva en 1 de enero de 1928, por virtud de las cuales se impone a los ciudadanos americanos no residentes en Puerlo Bieo un tipo de contribución mayor y se le conceden deduc-ciones menos favorables, que el tipo impuesto y las deduc-ciones concedidas a los ciudadanos residentes en esta Isla, están en pugna con los preceptos de la sección 2 de la Carta Orgánica y de la Enmienda Catorce, See. Ia. de la Consti-tución Federal e infringen los derechos constitucionales del peticionario, al privarle de su propiedad sin el debido pro-cedimiento de ley, al negarle la protección de las leyes y al menoscabar los privilegios e inmunidades a que el peticio-nario tiene derecho como ciudadano de los Estados Unidos.
Las disposiciones legales impugnadas por el peticionario son las siguientes:
‘‘‘Sección 12.— (a) Se impondrá, cobrará, y pagará por cada año contributivo sobro el ingreso neto de todo individuo una contribución normal de 6 por ciento del montante del ingreso neto que exceda de los créditos dispuestos en la sección 18, excepto que en el caso de residentes de Puerto Rico el tipo sobre los primeros $4,000 de dicha cantidad excedente será 2 por ciento,, y sobre los siguientes $4,000 de dicha cantidad excedente será 4 por ciento.”
“Sección 18. — Para los fines de la contribución normal solamente se concederán los siguientes créditos: (a) Las cantidades recibidas como beneficios de sociedades o como dividendos (1) de una corpo-ración doméstica o (2‘) de una corporación extranjera cuando se demuestre ’a satisfacción del Tesorero que más de 50 por ciento del ingreso 'bruto de dicha corporación extranjera por el período de los tres años terminados al cerrar su año contributivo que precede a la declaración de dichos dividendos (o por aquella parte de dicho período durante el cual ha existido la corporación) ha sido derivado de fuentes radicadas dentro de Puerto Rico según se determina a virtud de las disposiciones de la sección 19.
*208“(b) Las cantidades recibidas como intereses de obligaciones de los Estados Unidos, de obligaciones de El Pueblo de Puerto Eico. o de cualquier subdivisión política de los mismos, que se incluyen en el término ingreso bruto a virtud de la sección 15.
“ (c) En el caso de una persona soltera, una exención personal de $1,000; o en el caso del jefe de una familia o una persona casada que vive 'con su esposo o esposa, una exención personal de $2,500, Un esposo y esposa que vivan juntos recibirán una sola exención personal. La cantidad de dicha exención personal será de $2,500. Si dicho esposo y esposa rinden declaraciones separadas la exención personal puede ser tomada por cualquiera do los dos o dividida entre ambos.
“ (d) $400 por cada persona (que no sea el esposo o la esposa) que dependa y reciba el sustento principal del contribuyente si dicha persona dependiente es menor de 21 años de edad o está incapacitada para sostenerse por sí misma por estar mental o físicamente defec-tuosa. ’ ’
(e) Los individuos no residentes que no sean ciudadanos de Puerto Eico, no tendrán derecho a la exención personal que dispone la sub-división (c) ni a los créditos que se conceden en la subdivisión (d).”
T)o conformidad con lo dispuesto en la sección 12(a), supra, al computar la contribución que debía pagar el peticio-nario, el Tesorero, teniendo en cuenta que el peticionario tiene su residencia en el Estado de Connecticut, le impuso una contribución normal de seis por ciento sobre la totali-dad del ingreso neto en exceso de los créditos dispuestos en la sección 18. Sostiene el peticionario que la actuación del Tesorero constituye un discrimen ilegal contra él, por el mero hecho de no ser residente de Puerto Eico; y que él tiene derecho a que se le liquide la contribución al mismo tipo fijado por la ley para los ciudadanos residentes, o sea 2 por ciento sobre los primeros $4,000 del ingreso neto en exceso de los créditos; 4 por ciento sobre los siguientes $4,000 de dicho ingreso neto; y 6 por ciento sobre el resto del ingreso neto.
Nuestras decisiones en Nitrate Agencies v. Domenech, 44 D.P.R. 515 y en Ballester v. Tribunal, 61 D.P.R. 474 no son de aplicación al presente caso. En el primero de dichos ca-*209sos se trataba de lina corporación extranjera autorizada para hacer negocios en Puerto Eieo, a la cnal el Tesorero rehusó concederle los créditos o deducciones concedidos por la ley a las corporaciones domésticas. Se ordenó la devolución de la cantidad ilegalmente cobrada por el Tesorero. En el caso de Ballester el Tesorero impuso a un extranjero residente en Puerto Eico un tipo de contribución mayor que el fijado por la ley para los ciudadanos residentes. Eesolvimos que la ley que autorizaba el discrimen en contra de los extranjeros residentes es, inconstitucional y nula porque infringe las cláusulas de la Carta Orgánica relativas a la igual protec-ción de las leyes y la uniformidad en las contribuciones.
La cuestión envuelta en el presente caso — la constitueio-nalidad del discrimen contributivo en favor del ciudadano americano residente y en contra del no residente en la Isla —es nueva en esta jurisdicción.
¿Tiene derecho el ciudadano americano que ha estable-cido su residencia en uno de los cuarenta y ocho estados de la Frión, a invocar las garantías constitucionales sobre pro-tección igual de las leyes y contra las leyes que puedan me-noscabar sus privilegios e inmunidades como ciudadano de los Estados Unidos, para impedir que en otro estado se le imponga, por el mero hecho de no tener su residencia den-tro del estado, una contribución mayor que la impuesta a los allí residentes?
En Travis v. Yale & Towne Manufacturing Company, 252 U. S. 60, 64 L. ed. 460, se alegó la inconstitucionalidad de las secciones 362 y 363 de la Ley de Contribuciones so-bre Ingresos del Estado de New York, por virtud de las cuales se concedían a los residentes del Estado ciertas exen-ciones que se negaban a los no residentes. Al declarar que las citadas secciones eran inconstitucionales, la Corte Su-prema se expresó así:
“La Corte de Distrito, . . . sostuvo que la Ley, al conceder a los residentes exenciones negadas a los no residentes, infringió las *210disposiciones de la sección 2 del Art. 4 de la Constitución Federal: ‘Los ciudadanos de cada estado tendrán derecho a todos los privilegios e inmunidades de los ciudadanos en los diversos estados;’ y, no obstante el elaborado e ingenioso argumento en contrario sometido por el apelante, nos vemos obligados a confirmar la decisión.”
Los propósitos fundamentales de la citada cláusula cons-titucional son: colocar a los ciudadanos de cada estado al mismo nivel que el de los ciudadanos de los demás estados, en todo lo referente a las ventajas y derechos inherentes a la ciudadanía de dichos estados; relevarlos d'e las incapaci-dades de la extranjería en los otros estados; prohibir legis-lación discriminatoria contra ellos; asegurarles el derecho al libre ingreso a y egreso de los demás estados y el derecho a gozar en cada uno de ellos de la misma libertad de que gozan sus ciudadanos, para la adquisición y disfrute de pro-piedades; y garantizarles en los demás estados la protec-ción igual de sus leyes. Como muy bien dijo el Juez Field, en Paul v. Virginia, 8 Wall. 168, 19 L. ed. 357: “Se ha dicho con justicia que ninguna disposición de la Constitución ha contribuido tan fuertemente como ésta, a constituir a los ciudadanos de los Estados Unidos en un pueblo.” Véase: Ward v. Maryland, 12 Wall. 418, 20 L. ed. 449.
Continuaremos transcribiendo de la opinión en el caso de Travis v. Yale, e\c., supra:
“Pero un plan general de contribuciones como el que estamos considerando, si discrimina contra todos los no residentes, tiene ne-cesariamente el efecto de incluir en el discrimen a aquellos que son ciudadanos de otros estados; y, si no existe un motivo razonable para la diferencia en el tratamiento, menoscaba los privilegios e inmunidades a que esos ciudadanos tienen derecho.”
‘‘La naturaleza y efecto del crucial discrimen en el presente caso, son manifiestos.”
“En concreto, el peso del discrimen recae sobre ciudadanos de Connecticut y New Jersey, estados en los cuales no existen leyes de contribuciones sobre ingresos. Un número considerable de em-*211pleados de la demandante, residentes y ciudadanos de uno u otro de dichos dos estados, pasan sus horas de trabajo en las oficinas de la demandante en New York, y allí ganan sus salarios. . . Se de-dican a sus diversas ocupaciones, junto a los residentes del estado de New York — en efecto compitiendo con ellos en cuanto a jornales, salarios, y otras condiciones del empleo. Si ellos deben pagar una contribución sobre los primeros |1,000 ó $2,000 de ingreso, mientras sus asociados y competidores que residen en New York no están obligados a pagarla, eso constituye una diferencia sustancial. Bajo las circunstancias expuestas, no podemos- encontrar una base razo-nable para el discrimen, y nos vemos obligados a decidir que el mismo es una negación injustificada a los ciudadanos de. Connecticut y New Jersey, de los privilegios e inmunidades de que gozan los ciudadanos de New York. Éste no es un caso de desigualdad oca-sional o accidental, debida a circunstancias personales del contribu-yente (citas), sino una regla general que funciona con desventaja para todos los no residentes, incluyendo a aquéllos que son ciuda-danos de los estados vecinos, y en favor de, todos los residentes, in-cluyendo a todos los que son ciudadanos del estado que impone la contribución.”
Sería injusto, en verdad, sostener que la legislatura no puede eonstitueionalmente imponer un tipo mayor de contri-bución a un ciudadano extranjero residente en Puerto Rico, por el mero hecho de su extranjería, como resolvimos en Ballester v. Tribunal, supra; y que no existe impedimento constitucional alguno para la imposición de ese tipo mayor a un ciudadano de los Estados Unidos, por el mero hecho de ser ciudadano y residente de uno de los estados de la Unión. El extranjero residente está protegido por el precepto cons-titucional sobre la protección igual de las leyes; y el ciuda-dano de los Estados Unidos que reside en uno de los esta-dos, del cual es también ciudadano, encuentra su protección contra discrímenes injustificados, basados en el mero hecho de su no residencia, en la Enmienda XIY, sección 1, que pro-vee que ‘ ‘ Ningún Estado aprobará o pondrá en vigor ley alguna por la cual se menoscaben los privilegios o inmuni-dades de los ciudadanos de los Estados Unidos.”
*212Somos de opinión que el discrimen de que se queja el peticionario viola las disposiciones específicas de la Carta Orgánica de que “las leyes para la imposición de contribucio-nes en Puerto Rico serán uniformes”. Es indudable que la legislatura está facultada para establecer distintas clasifica-ciones entre los contribuyentes, pero esas clasificaciones para ser válidas deben tener una base razonable. El mero hecho de que un contribuyente, ciudadano de los Estados Unidos, tenga establecida su residencia en uno de los estados de la Unión, no constituye una base razonable de clasificación é infringe el precepto constitucional que garantiza a todos los ciudadanos de la nación el goce dentro de un estado de los mismos derechos que ese estado concede a sus ciudadanos y residentes. La imposición de penalidades adicionales a los ciudadanos no residentes y el negar a éstos las exenciones contributivas que por la ley de un estado se conceden a sus ciudadanos, son discrímenes que violan los derechos consti-tucionales de los no residentes y no pueden ser sostenidos. Véanse: Bachrach v. Nelson, 349 Ill. 579, 182 N. E. 909; Blaustein v. Levin, 4 A.2d 861, 176 Md. 423; 6 R.C.L. pág. 427, See. 424; Eliasberg Bros. Mercantile Co. v. Grimes, 204 Ala. 492, 86 So. 56, 11 A.L.R. 300, 311.
En Tesorero de Puerto Rico v. Tribunal de Contribuciones de Puerto Rico, 64 D.P.R. 602, decidimos que las disposi-ciones de la Ley de Contribuciones sobre Ingresos que im-ponen a las corporaciones extranjeras autorizadas para hacer negocios en Puerto Rico un tipo de contribución mayor que el impuesto a las corporaciones domésticas, es inconsti-tucional, porque cuando una corporación extranjera obtiene licencia para hacer negocios en esta Isla, desde ese momento adquiere el derecho constitucional a la igual protección de las leyes insulares.
El peticionario en el presente caso es una persona natural, ciudadano del Estado de Connecticut y allí residente. Como tal ciudadano, el peticionario no necesita obtener li-*213cencía alguna para poder entrar a y dedicarse a negocios en Puerto Rico. La Constitución Federal le garantiza el libre acceso a cualquier parte del territorio nacional — constituido por los cuarenta y ocho estados y territorios y posesiones insulares bajo la jurisdicción y control del Gobierno Federal — y el derecho a gozar dentro de ese territorio nacional de los mismos privilegios e inmunidades concedidos por las. leyes estatales y territoriales a los ciudadanos residentes dentro del estado o territorio.
Por las razones expuestas, resolvemos que las disposicio-nes de las secciones 12(a) y 18(b), (c), (d) y (e), supra, en cuanto por las mismas se impone a los ciudadanos ame-ricanos no residentes en Puerto Rico un tipo contributivo mayor y se les niega las deducciones concedidas a los ciuda-danos residentes, son anticonstitucionales y nulas.

La resolución recurrida debe ser anulada y el caso de-vuelto al Tribunal de Contribuciones para ulteriores proce-dimientos no inconsistentes con esta opinión.